Citation Nr: 0122928	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  95-29 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
 in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1956.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1995 RO decision which determined that 
new and material evidence had not been submitted to reopen a 
previously denied claim for service connection for 
prostatitis.  In a November 1997 decision, the Board denied 
the application to reopen the claim.

The veteran then appealed to the United States Court of 
Veterans Appeals (which has since been renamed the United 
States Court of Appeals for Veterans Claims) (Court).  In a 
January 1999 memorandum decision, the Court vacated the 
November 1997 Board decision and remanded the case for 
further action.  In August 1999, the Board remanded the case 
to the RO for additional procedural development.  In a June 
2000 decision, the Board denied the application to reopen the 
claim for service connection for prostatitis.

The veteran then appealed the Board's June 2000 decision to 
the Court.  In November 2000, a joint motion was filed by the 
parties (the veteran and the VA Secretary), requesting that 
the Court vacate the Board's June 2000 decision and remand 
the case for further action.  This motion was granted by a 
November 2000 Court order, and the case was then returned to 
the Board.

In July 2001, the veteran's representative submitted 
additional written argument.  Accompanying this written 
argument was additional medical evidence in support of the 
veteran's application to reopen the claim, along with a 
waiver of RO consideration of this newly submitted evidence 
pursuant to 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  In November 1992, the veteran's application to reopen a 
previously denied claim for service connection for 
prostatitis was denied in a final Board decision.

2.  Evidence received since the November 1992 Board decision 
is cumulative or redundant of evidence previously considered, 
and the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim for service connection for prostatitis, and 
the November 1992 Board decision is final. 38 U.S.C.A. §§ 
5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1954 to October 1956.  The majority of his service medical 
records are not on file, having been destroyed in the 1973 
fire at the National Personnel Records Center (NPRC).  A 
morning report, dated April 13, 1955, indicates that the 
veteran was stationed at Fort Eustis, Virginia, and was 
hospitalized that day for unknown reasons.  A subsequent 
hospital discharge record notes that the veteran remained 
hospitalized at the U.S. Army Hospital in Fort Eustis, 
Virginia, until April 18, 1955.  On medical examination 
performed for separation purposes in October 1956, the 
veteran's genitourinary system was normal.

In January 1975, the veteran filed an application for service 
connection for prostatitis and cystitis.  He related that in 
January and February 1955, he was treated for cystitis at 
Fort Benning, Georgia.  He reported post-service treatment 
for cystitis from 1959 to 1974.  By a letter received in 
January 1975, the veteran related that he had his first bout 
with cystitis at Fort Benning in January 1955; he said he was 
treated and the problem resolved.  He said he had subsequent 
bouts in 1957, 1959, 1963, 1968, and had a chronic problem 
beginning in 1972.  He said his condition was characterized 
as cystitis until 1972, but was now called prostatitis, and 
asserted that the two conditions were interrelated.

By a letter dated in April 1975, the veteran stated that in 
January 1955, while at Fort Benning, he was treated on an 
outpatient basis for fever, low back pain, and urinary 
frequency.  He said that he was then stationed at Fort 
Eustis, Virginia, and in 1955, was hospitalized there for 
several days for "jockey itch."  He submitted numerous lay 
statements by his spouse and siblings to the effect that he 
had complaints of urinary frequency, fevers and pain since 
separation from service.  He submitted medical records that 
indicated complaints of urinary frequency beginning in 1963.  
The earliest medical record indicating a diagnosis of 
prostatitis is a new patient workup from Duke University 
Medical Center dated in February 1973.  By a letter dated in 
February 1975, F. D. Austin, Jr., M.D., referred to the above 
medical record, and indicated that he first treated the 
veteran for complaints of urinary frequency and nocturia in 
November 1972.  By a letter dated in February 1975, the 
veteran's representative said that she spoke with Ms. Carter, 
a nurse in the office of Dr. "Shia," who said she recalled 
that the veteran was treated there in 1957 for fever and 
cystitis.  By a note received in March 1975, Ms. Carter 
related that she recalled that the veteran was treated in her 
office for frequency and cystitis, but no medical records 
were available.  By a note received in January 1976, Dr. Shai 
indicated that he did not treat the veteran prior to October 
1961, and never treated him for cystitis.

In an April 1976 decision, the Board denied service 
connection for chronic prostatitis, posterior urethritis, 
cystitis, and postoperative residuals of a right hydrocele 
and right testicular cyst.

In April 1976, the veteran filed an application to reopen his 
claim for service connection for prostatitis.  He was 
afforded personal hearings, including one in November 1977, 
at which time he related that after separation from service, 
he was first treated for pain, fever, and urinary frequency 
by Dr. Brittain in 1957 and 1958.  He also testified that he 
was treated by Dr. "Shy" in 1957 for the same condition.  

The veteran also submitted additional evidence, including 
multiple lay statements, one of which indicated that he 
complained of urinary frequency and fevers in 1957, and 
medical records reflecting current treatment for prostatitis.  

A Reply Inquiry from NPRC, dated in April 1976, noted that 
the veteran's service medical records were destroyed by fire.  
The report stated that a thorough search of the 
organizational records on file for the Third Army Food 
Service School failed to reveal any mention of the veteran 
reporting sick for the period January to March 1955.

By a letter dated in August 1976, Dr. Austin indicated that 
he treated the veteran for urinary frequency and urgency as 
well as back pain since 1972, and diagnosed chronic 
prostatitis.  He noted that the veteran reported that he was 
first treated for such symptoms in 1955.  By a letter dated 
in August 1977, L. E. Brittain, M.D., stated that he treated 
the veteran from 1963 to 1968 (but not for a urinary tract 
disorder), and said he did not recall treating the veteran in 
1957 or 1958 (and he had no records of such treatment), 
although the veteran had copies of checks made out to him 
dated in 1957 and 1958.  

In June 1978, the Board issued a decision that denied service 
connection for prostatitis.

In January 1979, the veteran and his representative requested 
a reconsideration of the April 1976 Board decision.  Such 
reconsideration was granted.  The veteran was afforded a 
hearing before members of the Board, and submitted additional 
evidence.  In a January 1980 Board decision, the Board found 
no reversible error in the June 1978 decision, and denied 
service connection for prostatitis.

In November 1980, the veteran filed an application to reopen 
his claim for service connection for prostatitis.  He was 
afforded personal hearings before the RO and before members 
of the Board, and submitted additional evidence, including 
several lay statements regarding his urinary frequency, and 
an August 1981 report of medical examination completed by J. 
S. Phelps, M.D., which shows that the veteran reported an 
onset in 1955 of symptoms including generalized malaise and 
lower trunk pain which became chronic in 1972.  A diagnosis 
of chronic prostatitis was indicated.  The veteran also 
submitted a July 1982 letter from L. K. Boggs, M.D.  In this 
letter Dr. Boggs stated that he had reviewed the veteran's 
medical records and based on such records in conjunction with 
the veteran's reported medical history, he concluded that the 
veteran's current lower urinary tract infection "sometimes 
referred to as prostatitis" had its onset in 1955.  He noted 
that neither a prostate smear nor cystoscopy were performed 
until 1972, and that therefore any earlier medical findings 
of a normal prostate or a normal urinalysis were not 
definitive.  By a July 1983 Board decision, the Board denied 
service connection for prostatitis.

In May 1985, the veteran filed an application to reopen his 
claim for service connection for prostatitis.  He submitted 
additional evidence.  By a January 1987 Board decision, the 
Board denied service connection for prostatitis.

In January 1988, the veteran filed an application to reopen 
his claim for service connection for prostatitis.  He 
submitted additional evidence, including a December 1987 
report of medical examination in which Dr. Phelps stated that 
he had been treating the veteran since October 1979 for low 
back pain, dysuria, frequency, urgency, fever, and malaise, 
and indicated a diagnosis of prostatitis.  By a letter dated 
in February 1988, the veteran stated that he was hospitalized 
for "urine problems" at Fort Eustis, Virginia.  By a 
memorandum dated in June 1988, the veteran's representative 
indicated that the veteran was hospitalized for prostatitis 
from April 13, 1955 to April 18, 1955.  The veteran's 
representative enclosed an April 1955 report of admissions 
from the Fort Eustis Army Hospital which, as noted above, 
indicated that the veteran was admitted to that hospital for 
unknown reasons.  The veteran was afforded a personal hearing 
at the RO.  

By a December 1989 Board decision, the Board denied service 
connection for prostatitis.  The veteran appealed this 
decision to the Court, and in May 1992, the Court vacated the 
December 1989 Board decision and remanded the case to the 
Board for further development.  

In a November 1992 Board decision, the Board determined that 
new and material evidence had not been presented sufficient 
to reopen the previously denied claim for service connection 
for prostatitis.  Evidence received since this adverse 
decision is summarized below.

The veteran again appealed his case to the Court.  In April 
1993, the VA filed a motion to dismiss the appeal for lack of 
jurisdiction.  The veteran did not oppose the motion, and in 
a May 1993 order, the Court granted the motion and dismissed 
the appeal.

In February 1995, the veteran filed his current application 
to reopen his claim for service connection for prostatitis 
and enclosed additional medical evidence in support of his 
claim.

By a letter dated in May 1992 (and received by the RO in 
February 1995), P. Stewart, M.D. stated that she had treated 
the veteran since November 1991 for chronic prostatitis.  She 
described the veteran's current symptoms of chronic pelvic 
floor pain, scrotal pain with referral to his low back, 
fevers, sweats, chills, myalgias, and malaise.  The doctor 
said the "symptoms apparently began in the spring of 1955 
and initially were present only intermittently."  She stated 
that she reviewed the veteran's file and medical records, and 
concluded, ". . . it is my opinion that his current 
condition began early in the spring of 1955 and has continued 
recurrently from that time until the present."

A February 1995 letter from Dr. J. Phelps, Jr., was also 
submitted in support of the veteran's claim.  In such letter, 
Dr. Phelps indicated that he had treated the veteran since 
1979 for chronic prostatitis.  He stated that based on his 
review of the veteran's medical records, his examination of 
the veteran, and the veteran's reported history of pain, 
malaise, fevers and frequency of urination starting in the 
spring of 1955 and continuing from that date to the present, 
"It is my medical opinion based upon reasonable medical 
certainty that this infection had it'sonset [sic] from the 
spring of 1955 and that this has recurred from that time 
until the present and is the same thing".  He noted that no 
prostate smear was performed during service, and one was not 
performed until Dr. Austin sent the veteran to an urologist, 
when a diagnosis of prostatitis was finally indicated.

By a July 1995 RO decision, the veteran's application to 
reopen a claim for service connection for prostatitis was 
denied.  In his substantive appeal, dated in September 1995, 
the veteran asserted that he had prostatitis, which was 
incurred during military service.

In a November 1997 decision, the Board determined that new 
and material evidence had not been presented sufficient to 
reopen a claim for service connection for prostatitis.  The 
veteran appealed to the Court, and in a January 1999 
memorandum decision, the Court vacated the November 1997 
Board decision and remanded the case for further action. 

In August 1999, the Board remanded the case to the RO for a 
review of the application to reopen the claim for service 
connection for prostatitis, in light of the "new and material 
evidence" definition as set forth in 38 C.F.R. § 3.156. See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In September 
1999, the RO continued to deny the veteran's application to 
reopen the claim, and the case was subsequently returned to 
the Board.

By a statement dated in February 2000, the veteran's 
representative asserted that the letters by Drs. Phelps and 
Stewart were new and material evidence.  The representative 
reiterated such assertion by a written presentation dated in 
March 2000, and contended that the doctors' opinions were not 
based solely on the veteran's reported history, but were also 
based on a review of medical evidence.

In a June 2000 decision, the Board determined that new and 
material evidence had not been presented sufficient to reopen 
a claim for service connection for prostatitis.

In November 2000, a joint motion was filed by the veteran and 
the VA Secretary requesting that the Court vacate the Board's 
June 2000 decision and remand the case for further action.  
This motion was granted by a November 2000 Court order, and 
the case was again returned to the Board. 

In July 2001, the veteran's representative submitted 
additional written argument.  Accompanying the veteran's 
written argument was a medical opinion, dated June 2001, from 
W. Jones, M.D.  Dr. Jones stated:

I thoroughly reviewed the relevant VA 
materials of [the veteran] and it is my 
opinion that his prostatitis began in 
1955, during active service.  It is 
documented that he was treated for 
cystitis at Fort Benning, Georgia in 
January and February of 1955.

Cystitis is considered a lower urinary 
tract infection that is uncommon in 
males.  When it does occur (especially 
multiple times) one must consider an 
obstructive cause to urinary flow as well 
as a sexually transmitted disease as the 
cause.  Prostatitis or inflammation of 
the prostate gland in all likelihood was 
the etiology of this veteran having 
multiple bouts of cystitis.  Enlargement 
of the prostate gland due to inflammation 
would cause urinary frequency, back pain, 
lower abdominal discomfort and fever, all 
of which were reported by [the veteran].

II.  Analysis

The veteran asserts that new and material evidence has been 
submitted to reopen a previously denied claim for service 
connection for prostatitis.  An adverse June 2000 Board 
decision on this issue was vacated by a November 2000 joint 
motion and Court order which required the Board to give 
additional reasons and bases for its determination.

In November 2000, while the veteran's case was pending on 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law, and a recently 
promulgated companion regulation, redefine the VA's 
obligation with respect to notice to a claimant and duty to 
assist.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45630-45632 (2001) (to be codified at 38 C.F.R. 
§ 3.159).  Regarding the duty to notify, numerous documents 
from the RO, the Board, and the Court have provided notice to 
the veteran that new and material evidence was required to 
reopen his claim.  Given the procedural history of the case, 
the veteran and his representative obviously have actual 
notice of evidence required to substantiate the application 
to reopen the claim for service connection.  With respect to 
the duty to assist, the file shows that the VA has made 
reasonable efforts to obtain relevant records and there is no 
indication from the veteran that there is additional 
outstanding evidence which would be relevant to this 
application to reopen his claim.  His complete service 
medical records are not available; multiple contacts with the 
service department indicate that his basic service medical 
records were destroyed in the 1973 NPRC fire, and there are 
no additional pertinent secondary records such as morning 
reports.  Additional service medical records either do not 
exist or further attempts to obtain them would be futile.  
Under the law and regulation, there is no duty to provide a 
VA examination or opinion until a previously denied claim has 
been reopened by new and material evidence.  After reviewing 
the claims file, the Board concludes that the VA has complied 
with the notice and duty to assist provisions contained in 
the new law and regulation.  Id.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

In the present case, the veteran's claim for service 
connection for prostatitis, or applications to reopen the 
claim, were previously denied by the Board on numerous 
occasions, most recently in November 1992.  Thus, the 
November 1992 Board decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was recently revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not previouly 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (to be codified at 38 C.F.R. § 3.156(a)).  
This latest definition of new and material evidence only 
applies to a claim to reopen a finally decided claim received 
by the VA on or after August 29, 2001; thus it does not apply 
to the instant case.  66 Fed. Reg. 45620 (2001).  Even if the 
Board were to apply this new version of 38 C.F.R. § 3.156(a), 
there would be no difference in the outcome of the present 
appeal.

Evidence considered at the time of the November 1992 Board 
decision includes, in part, an April 1955 morning report and 
an April 1955 admissions list which collectively indicate 
that the veteran was then hospitalized for unknown reasons at 
the U.S. Army Hospital in Fort Eustis, Virginia, and the 
October 1956 separation medical examination indicating that 
the veteran's genitourinary system was normal.  The Board 
considered multiple medical records and doctors' letters, 
with the first medical record indicating a diagnosis of 
prostatitis dated in the early 1970s.  The Board also 
considered a statement from Dr. Boggs which opined that the 
current prostatitis was linked to service based on the 
veteran's reported medical history, and which noted that 
neither a prostate smear nor cytoscopy was performed until 
1972.  The Board further considered statements from various 
laymen to the effect that the veteran had persistent 
complaints of urinary frequency.

In support of his claim to reopen, the veteran has submitted 
medical opinions from W. Jones, M.D., dated in June 2001, J. 
Phelps, M.D., dated in February 1995, and P. Stewart, M.D., 
dated in May 1992.   All of these doctors opine that there is 
a link between the veteran's current prostatitis and his 
active duty service.  While the doctors state that they 
reviewed the veteran's records, it is clear that they relied 
on the veteran's unsubstantiated self-reported history 
(including that transcibed in some of the records from many 
years after service); and the predicate facts underlying 
their medical opinions (purported genitourinary problems and 
treatment in service, and in the years immediately following 
service) have never been established.  

In his opinion letter, Dr. Jones does not indicate whether he 
has ever treated the veteran.  Dr. Stewart notes that he 
first treated the veteran for prostatitis in 1991.  Dr. 
Phelps, who has previously submitted statements in this 
matter, first treated the veteran in 1979.  While these three 
physicians state they reviewed the veteran's medical records, 
it is clear that their opinions are based on the veteran's 
lay history of prostatitis symptoms during and since service, 
such lay history being either recited to these doctors 
directly or transcribed in other medical records from long 
after service and previously considered by the Board.  To 
this extent, the statements by these doctors are cumulative 
of previously considered records, and the statements are thus 
not new evidence.  38 C.F.R. § 3.156(a) (2000); Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999).  The file is 
devoid of any competent medical evidence documenting 
prostatitis or other genitourinary problems in service or for 
many years later, and thus these three doctors have no basis 
for a medical opinion linking prostatitis to service.  
Inasmuch as the recent opinions of these doctors are based on 
an unsubstantiated lay history from the veteran and on a 
factual predicate which was previously rejected in the 1992 
and earlier Board decisions, the opinions have no probative 
value.  See Moffitt v. Brown, 10 Vet. App. 214 (1997); 
LeShore v. Brown, 8 Vet. App. 406 (1995); Turner v. Brown, 6 
Vet. App. 256 (1994); Reonal v. Brown, 5 Vet. App. 458 
(1993).  

In his 2001 statement, Dr. Jones related that it was 
documented that the veteran was treated for cystitis at Fort 
Benning, Georgia in January and February 1955.  This 
purported predicate fact has simply never been proven, nor 
has new and material evidence been submitted which focuses on 
such predicate fact.  As noted above, the veteran was 
hospitalized for an unknown cause from in April 1955 while 
stationed at Fort Eustis, Virginia.  There is no documented 
history of treatment for cystitis at Fort Benning, Georgia in 
January and February 1955.   The 1995 letter from Dr. Phelps 
and and the 1992 letter from Dr. Stewart conclude that the 
veteran's condition began in the spring of 1955.  Both of 
these letters, however, fail to cite any specific 
contemporaneous medical evidence which would support this 
conclusion.  Thus, the opinions are left to rely exclusively 
on the veteran's self-reported and unsubstantiated history.  

In addition, a review of the February 1995 opinion submitted 
by Dr. Phelps reveals that it is very similar to the July 
1982 opinion of Dr. Boggs, which was previously considered 
and rejected by the Board in its earlier decision.  In his 
1995 letter, Dr. Phelps noted that his opinion in part was 
"based upon the history given me of pain, malaise, fevers 
and frequency of urination starting in the spring of 1955 and 
continuing from that date until the present."  The 1982 
opinion of Dr. Boggs noted that in part it was "based upon 
the history given me of pain, malaise, fever and frequency of 
urination starting in the spring of 1955 and continuing from 
that date until the present."  Dr. Phelps also stated in his 
1995 letter that "[i]n reviewing these records I find 
repeated reference to frequency of urination, malaise, fever 
and pain, all of which are consistent with this type of 
infection."  Dr. Boggs 1982 opinion letter stated "[i]n 
reviewing these records, I find repeated references in the 
findings of frequency of urination, malaise, fever and 
general pain, all of which are consistent with this type of 
infection."  

Under the circumstances, the 1992 statement of Dr. Stewart, 
the 1995 statement of Dr. Phelps, and the 2001 statement of 
Dr. Jones are cumulative or redundant of evidence which was 
before the Board at the time of its 1992 decision, and thus 
these medical statements are not new evidence.  The 
statements by these three doctors are not material evidence 
because, by themselves or in connection with evidence 
previously assembled, they are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2000).  No matter how many 
repetitive medical nexus opinions the veteran submits, they 
will have no probative value until there is proof of the 
alleged genitourinary problems in service; since the 1992 
Board decision, the veteran has submitted no new and material 
evidence on such predicate issue.

Since the 1992 Board decision, the veteran has again asserted 
that his prostatitis began during service.  The Board finds 
that these assertions are not new as they are duplicative of 
the veteran's statements which were of record at the time of 
the prior final denial of service connection for prostatitis.  
38 C.F.R. § 3.156 (2000); Reid v. Derwinski, 2 Vet. App. 312 
(1992).  The Board also finds that the veteran's statements 
are not material evidence; as a layman, he has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition, and his statements on such matters do not 
constitute material evidence to reopen his claim of service 
connection.  38 C.F.R. § 3.156 (2000); Espirutu v. Derwinski, 
2 Vet.App. 492 (1992).

The Board concludes that new and material evidence has not 
been submitted since the November 1992 Board decision which 
denied the veteran's application to reopen a claim for 
service connection for prostatitis.  Thus, the claim has not 
been reopened, and the November 1992 Board decision remains 
final.








ORDER

The application to reopen the claim for service connection 
for prostatitis is denied.





		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

